201 F.2d 672
U.S. TECHNICAL RESEARCH CORPORATION, Plaintiff-Appellee,v.DELTA EXPORT & IMPORT CORP., Amertrade, Inc., Defendants,and American Ball Bearing Corporation and Leo L.Lowy, Defendants-Appellants.
No. 171, Docket 22555.
United States Court of Appeals Second Circuit.
Argued Feb. 5, 1953.Decided Feb. 17, 1953.

Shearman & Sterling & Wright, New York City, John A. Wilson, Henry Harfield and C. Brent Holleran, New York City, counsel, for plaintiff-appellee.
Gustave B. Garfield, New York City, for defendants-appellants.
Before AUGUSTUS N. HAND and CHASE, Circuit Judges.
PER CURIAM.


1
The order is affirmed on the authority of Mendelsohn v. Equitable Life Assurance Society, 178 Misc. 152, 33 N.Y.S.2d 733, motion for leave to appeal dismissed 264 App.Div. 731, 35 N.Y.S.2d 162; also cf. Schifrin v. Chenille Mfg. Co., 2 Cir., 117 F.2d 92.